PER CURIAM.
Wood appealed an order summarily denying his motion for post-conviction relief under Rule 3.850. Finding potentially meritorious contentions in the motion, we ordered the State to respond to the appeal and granted leave to supplement the record. We now find after reviewing the record presented that Wood, convicted and sentenced on numerous subsequent offenses, would not be entitled to release from imprisonment even if the consecutive sentence contested in the motion here involved were vacated. Therefore there was no error in denying the motion. Johnson v. State, 184 So.2d 161 (Fla.1966), aff’d on rehearing 185 So.2d 466 (Fla.1966).
AFFIRMED.
ROBERT P. SMITH, Acting C. J., and ERVIN and LARRY G. SMITH, JJ., concur.